Citation Nr: 1033499	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  02-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increase in the 50 percent evaluation 
currently assigned for catatonic schizophrenia.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active service from January 16 to March 28, 
1956.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the RO which 
denied an increased rating for the appellant's schizophrenia, and 
an August 2002 decision which denied entitlement to TDIU.  A 
personal hearing at the RO was held in August 2002.  The Board 
remanded the appeal for additional development in November 2003.

In July 2006, the Board denied the claims for an increased 
evaluation for schizophrenia and a TDIU, and the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2008, the Court granted a Joint 
Motion for Remand of the July 2006 Board decision.

The Board remanded this case again for additional development in 
July 2008.  It returns now for further appellate consideration.


FINDINGS OF FACT

1.  The appellant's catatonic schizophrenia does not result in 
total occupational and social impairment or occupational and 
social impairment with deficiencies in most areas.

2.  The appellant's catatonic schizophrenia does not present an 
exceptional or unusual disability picture.

3.  The appellant is service-connected for schizophrenia at a 50 
percent disability rating.  This evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

4.  The appellant's service connected disabilities are not of 
such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent for 
catatonic schizophrenia are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9202 (2009).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The appellant contends that he is entitled to a rating in excess 
of 50 percent for his schizophrenia.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The appellant's service-connected schizophrenia is evaluated as 
50 percent disabling under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9202 (2009).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9202.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.  

The appellant has had numerous GAF scores assigned to him during 
his psychiatric treatment with VA.  The appellant had scores of 
55 assigned April and December 2001, January, March and May 2002, 
scores of 50 assigned during August and October 2002, and scores 
of 55 assigned March and November 2003, March and October 2004, 
and a score of 50 in June 2005.  The appellant has also received 
GAF scores of 75 in July 2001 and November 2008.  A score of 75 
would indicate a significantly lower level of impairment than the 
level at which the appellant is currently rated.  The July 2001 
score was not adequately explained in terms of why the 
appellant's overall functioning was so good at that time.  The 
November 2008 GAF score shows that the appellant's main problem 
in functioning was related to dementia.  When the dementia was 
considered, he had a GAF score of 45-50, indicating severe 
impairment.  When the dementia was excluded, his GAF score for 
schizophrenia was a 75, indicating mild impairment.  The Board 
notes that the appellant's reported history and VA treatment 
records show the progression of dementia during the course of 
this appeal.  The VA treatment records continue to show that the 
schizophrenia has been in partial remission for decades.  As will 
be discussed, the November 2008 VA examination report explains 
why the GAF score of 75 should be preferred.   

The medical evidence shows "moderate" symptoms.  The 
appellant's GAF scores indicate that his symptoms meet a range of 
50 to 55.  The appellant was sent for a June 2005 VA examination 
to gauge the level of his disability and determine 
unemployability, as will be discussed below.  The examiner noted 
that "[t]he appellant's current symptoms include complaints of 
memory impairment, rituals in dressing, blocking of thought, 
variation of his sleep pattern, irritability, odd behavior, and 
partial disorientation[,] which have been on records for years."  
VA psychiatric notes on the appellant's progress do not indicate 
"severe" symptoms.  The veteran had an inappropriate smile in 
April and December 2001 and June 2005.  He had a depressed mood 
and affect from April 2001 to August 2002 and again in March 2004 
and June 2005.  There are only a few reports of sleep loss, April 
and July 2001, and only one mention of irritability in July 2001.  
The appellant's memory and judgment were found to be adequate 
from December 2001 through August 2002 and again in March and 
August 2003, and June 2005.

On remand from the Board, additional evidence comprised of 
October 2008 VA psychiatric and neurological examinations and 
updated VA treatment records were obtained.  

The appellant was seen for the psychiatric examination prior to 
the neurological examination, although the psychiatric report was 
not completed until November 2008.  The appellant's claims file, 
including his prior VA examination reports and VA treatment 
records were reviewed.  The appellant's early history of 
treatment was recounted, including review of the appellant's 1956 
inservice records, his later 1962, 1965, 1968 and 1971 VA 
examination reports.  The examiner noted that after the onset of 
the schizophrenic disorder, the appellant finished high school 
and two years of college.  In 1962 and 1965, the appellant was 
found to be in partial remission of acute symptoms.  The 
appellant did not appear to be receiving ongoing psychiatric 
treatment through 1971.  The appellant was married twice during 
that period and had maintained employment for eight years as a 
used car salesman.  The appellant had been receiving treatment 
from VA providers since 1986 through the Mayaguez satellite 
clinic and from 1994 from the Ponce satellite clinic.  The 
appellant's Ponce treatment records indicate that the majority of 
the treatment notes state that the appellant's schizophrenia is 
residual, in partial remission or in remission of symptoms for 
many years.  The appellant's last treatment session prior to the 
October 2008 VA examination was in August 2007.  The appellant's 
current medical problems were reviewed.  The appellant had had no 
psychiatric hospitalizations since the prior exam.  The appellant 
was on anti-depressants and anti-anxiety medications.  The anti-
anxiety medication also treated insomnia.  The appellant 
described his symptoms as losing his memory, needing to write 
everything down, and sleep disruptions due to nearby political 
gatherings that disturb him.  The appellant had a firearm in his 
home for use while working, but turned it in a month prior.  The 
appellant indicated that he was afraid that he might develop 
suicidal ideation during a "depressive" period.  The appellant 
indicated that he was a man of strong religious belief who would 
not consider suicide, but "wanted to hand in the gun to prevent 
anything from happening because the mind is a very uncertain 
thing."  The appellant indicated that his depression is 
constant, mostly because of the economical situation that he is 
in.  The appellant blamed his financial problems on losing his 
job, which left him unable to afford his standard of living.  The 
appellant reported becoming irritable in groups of people and 
bothered by tinnitus that he says was a consequence of a 
medication.  The appellant reported that his symptoms were 
usually present, but varied in degree.  On objective examination, 
the appellant was clean, neatly groomed and appropriately 
dressed.  Psychomotor activity was unremarkable.  The appellant's 
speech was unremarkable, slow, clear and coherent.  The appellant 
was cooperative with the examiner.  The appellant's mood was 
mildly depressed.  The appellant was unable to do serial 7's, 
making mistakes in subtractions and had difficulty maintaining 
the numerical sequence.  The appellant was able to spell a word 
forward and backward.  The appellant was oriented to person, time 
and place.  The appellant's thought process had a paucity of 
ideas and was preoccupied with one to two topics.  No delusions 
were noted.  No hallucinations were described.  He understood the 
outcome of behavior and that he had a problem.  His intelligence 
was average.  The appellant had no inappropriate behavior.  He 
interpreted proverbs appropriately.  The appellant had no 
obsessive or ritualistic behavior.  There were no panic attacks, 
homicidal or suicidal thoughts.  He had good impulse control 
without episodes of violence.  The appellant had no problem with 
activities of daily living and had the ability to maintain 
minimum personal hygiene.  The examiner noted that the appellant 
had stopped only one activity, driving, on account of his memory 
problems.  The appellant's remote and recent memory were intact, 
with mild impairment in his immediate memory.  The appellant was 
not considered capable of managing his financial affairs.  While 
he knew the amount of benefits payments and of monthly bills, the 
appellant required supervision from his wife because he was prone 
to making mistakes, forgetting essential information and 
deadlines.  The appellant indicated that he had not worked since 
2001, after retiring from the Juana Diaz municipality, where he 
worked an interagency coordinator and administrator.  The 
appellant again indicated that he lost his job due to political 
reasons and mentioned that he was also found unable to perform 
the required duties due to his memory and cognitive impairment.  
The appellant's diagnoses were dementia, likely mixed, and 
schizophrenia, residual with depressive features, in remission of 
psychotic symptoms.  After reviewing the neurological examination 
report, the examiner concluded that the appellant's service-
connected schizophrenia did not represent a significant 
impairment during his working life and that his lost employment 
was due to cognitive impairment that developed later.  The 
appellant's dementia was not considered related, secondary or due 
to the schizophrenia as it developed with his advanced age with 
evidence of brain changes on CT scan and MRI.  His overall GAF 
score for dementia was 45-50, indicating severe impairment, but 
his GAF score for schizophrenia was 75, indicating mild 
impairment.  

The October 2008 VA neurological examination indicates that the 
appellant's memory and cognitive difficulties are the result of 
dementia.  The appellant had similar findings as to the 
psychiatric examination.  The examiner noted that a December 2007 
brain CT scan showed signs of cortical atrophy and an MRI showed 
ischemic small vessel disease.  His motor, sensory, reflex and 
fundoscopic exams were normal.  He had no history of 
hospitalization or surgery, trauma to the central nervous system 
or central nervous system neoplasm.  The appellant was mildly 
disoriented in space.  He had normal speech and language.  A MMSE 
had been performed, scoring 22 of 30.  The appellant had somewhat 
inappropriate affect during the interview, but no active 
psychotic traits or thought disorder.  His judgment was mildly 
impaired.  His reasoning was partially preserved, with difficulty 
explaining the difference between a cat and a dog and difficulty 
with serial seven substraction.  The examiner diagnosed the 
appellant with mild dementia, probably mixed type.  The examiner 
indicated that the appellant's MMSE score had improved after 
starting Donepezil, but he had impairment in orientation, 
calculation, recent memory, visuospatial functions and early 
impairment of judgment and reasoning that requires supervision.  
The appellant was considered unable to perform the required 
executive functions of a competitive work.  The examiner 
indicated that the appellant required daily supervision and 
should not be left alone.  

The appellant's personal history does not support a higher 
rating.  The appellant was able to marry and raise a family.  The 
appellant was employed as a car salesman for thirty years, a job 
requiring constant contact with the public and requiring him to 
control his symptoms.  He was also employed for eight years by 
the municipal government of Juana Diaz, as will be discussed 
below.  There is no indication on the record that the appellant's 
symptoms have changed since he stopped working.  The appellant 
participates in a support group for veterans of his age and 
attends church.  There is some indication in the June 2005 VA 
examination report that the appellant displays "odd behavior," 
but there is no indication that it causes deficiencies in most 
areas, such as socially, at work or at home.  The most recent VA 
examination reports indicate that the appellant's schizophrenia 
produces only mild impairment.  The appellant's difficulty in 
managing his financial affairs appears to be the result of 
dementia, which is not service-connected.  

A report obtained from his former employer states that the 
appellant was terminated for psychiatric reasons, not for 
political reasons as he contended to various medical examiners.  
The appellant's schizophrenia appears to have been stable for 
many years, enabling him to work successfully.  The October and 
November 2008 VA examination reports did consider his termination 
for political and medical reasons, and clearly indicate that the 
appellant has developed dementia that is responsible for 
significant impairment in memory and cognitive ability which 
prevents employment.  

In his appeal, the appellant stated that he had to take "7 
types" of medications every day simply to maintain control over 
his behavior.  However, the VA examiner in 2005 noted that the 
appellant takes no antipsychotic medications.  He does take 
Flurazepam, which the VA outpatient records indicate is for 
insomnia, and Citalopram, which the VA outpatient records 
indicate is for depression.  The appellant was also recently 
started on Donepezil for dementia.  Therefore, although he does 
require some medications, they are not "anti-psychotic" drugs, 
nor are there any indications that he needs medication to control 
his schizophrenic symptoms.

There are no references to manifestations of the symptoms used by 
the Ratings Schedule to justify either a 70 or 100 percent 
rating.  There is no indication of an inability to establish and 
maintain effective relationships.  There is no indication of 
grossly inappropriate behavior.  The appellant is described as 
having irritability, but there is no indication that it leads to 
unprovoked violence.  The appellant has not displayed impaired 
impulse control, although he does have some judgment impairment.  
On this point, the Board notes the 2005 VA examiner's comment 
regarding the appellant's history of attacking someone with a 
bat.  Review of the file shows this incident occurred in the 
1960's, without record of any similar incident since.  As noted 
above, the appellant was able to maintain employment that 
required public contact for decades.  While there is some 
indication of ritual behavior, there is no evidence of record 
that it affects daily activities.  There is no evidence of 
hallucinations or delusions.  There is no evidence of suicidal or 
homicidal intent.  The Board has considered that the appellant 
was terminated from his job for psychiatric reasons.  The medical 
opinions of record indicate that the appellant's symptoms that 
resulted in his termination are the result of dementia, not 
schizophrenia.  The appellant has been married for several years 
and this relationship appears stable.  The appellant's many GAF 
scores over the years of the instant claim show that he does not 
have severe or total impairment.  The evidence does not show that 
the appellant's catatonic schizophrenia symptoms are so severe as 
to affect his ability to function independently.  The Board finds 
that the appellant's catatonic schizophrenia does not result in 
total occupational and social impairment or occupational and 
social impairment with deficiencies in most areas.  The scheduler 
criteria for a rating in excess of 50 percent have not been met.  
See 38 C.F.R. § 4.130, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's schizophrenia 
disability is not inadequate.  The medical evidence shows that 
the appellant's schizophrenia is in remission and has been for 
many years.  The appellant's current difficulty in functioning 
has been related to dementia, a nonservice-connected disability.  
It does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 50 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II. TDIU

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the appellant's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant is service-connected for schizophrenia at a 50 
percent disability rating.  He has no other service-connected 
disabilities.  The appellant does not meet the schedular criteria 
listed in 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The appellant's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

As discussed above, a report obtained from his former employer 
states that the appellant was terminated for psychiatric reasons, 
not for political reasons as he contended to various medical 
examiners.  The Board has found that the termination cannot be 
attributed to his schizophrenia, which is in remission.  Thus, 
this evidence does not support unemployability due to his 
service-connected disability.

Also as discussed above, the appellant continues to maintain 
effective social relationships.  The appellant's marriage appears 
to be intact.  The appellant participates in a support group for 
veterans of his age and attends church.  The appellant was able 
to complete high school and two years of college, before 
beginning long employment as a car salesman and spending several 
years employed by the local government.  The dementia appears to 
be responsible for his recent decline, interfering with his 
memory and cognitive function.  

The objective evidence as to the severity of the appellant's 
service-connected condition does not show that the schizophrenia 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
appellant's service-connected disabilities alone make him 
unemployable.  The only medical evidence of record shows that his 
service-connected conditions are not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no 
evidence of unusual or exceptional circumstances to warrant 
referral for extra-schedular consideration of a total disability 
rating based solely on the appellant's service-connected 
disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment solely 
by reason of his service-connected disorders or that he is 
incapable of performing the mental and physical acts required by 
employment due solely to his service-connected disorders, even 
when his disability is assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on individual 
unemployability is not warranted.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.

III. Due Process Considerations

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for an increased rating 
and TDIU as required by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the appellant's increased rating 
claim, a letter dated in July 2001 satisfied the duty to notify 
provisions for Quartuccio elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Also prior 
to initial adjudication, a letter dated in July 2002 satisfied 
the notice provisions for the claim for TDIU.  A July 2005 letter 
also contained further notice of all elements described above.  
These letters indicated that the appellant should send evidence 
demonstrating worsening or increase in severity in order to 
satisfy the first Quartuccio element.  The U.S. Court of Appeals 
for Veterans Claims (Court) held that to satisfy the first 
Quartuccio element for an increased-compensation claim, section 
5103(a) compliant notice must meet a four part test laid out in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) overruled 
the Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the 
claimant that, 1) to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet.App. at 43, overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO 
provided Vazquez-Flores-compliant VCAA notice in July 2008.  
Although while the July 2002 and July 2008 letter were not sent 
prior to initial adjudication of the appellant's TDIU and 
increased rating claims, respectively, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
July 2002 and July 2008, he was provided an opportunity to 
respond with additional argument and evidence and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board finds 
that the first Quartuccio element has been satisfied as to both 
claims.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board has remanded this case twice.  In November 2003, the 
Board remanded to provide the appellant with a hearing at the RO, 
update the VA treatment records that had been associated with the 
claims file and provide current VA examinations on the increased 
rating and TDIU claims.  As noted in the Board's July 2006 
decision, the appellant failed to report for the hearing.  
Updated VA treatment records and VA examinations were performed 
before the July 2006 Board decision.  The Board concludes that 
there are no outstanding remand orders from the November 2003 
remand to complete.  See Stegall, supra.  The July 2008 Board 
remand instructed the RO to obtain the appellant's employer 
records related to his termination, obtain any outstanding 
private treatment records since 2005, provide adequate VCAA 
notice, update the appellant's VA treatment records again, and 
provide VA psychiatric and neurological examinations as to the 
appellant's current symptomatology and employability.  The RO 
dispatched a July 2008 letter satisfying the VCAA notice order 
and requesting the appellant complete and return authorized 
consent forms for the release of records from his past employer 
and private treatment records from 2005 to the present.  The 
appellant did not respond to this letter.  The Board notes that 
the appellant's past employer was a municipality in Puerto Rico.  
While the island is a Federal territory, Puerto Rico is 
considered a State for VA benefits purposes.  See 38 U.S.C.A. 
§ 101(20)(2002); 38 C.F.R. § 3.1(i)(2009).  The RO could not 
require or otherwise compel the municipality to provide the 
appellant's records without an authorized release form.  See 
38 C.F.R. § 3.159(c)(1)(2009).  Without the assistance of the 
appellant, the RO was unable to obtain additional records.  As no 
adequate reply has been received from the appellant, the Board 
concludes that VA has discharged its duty to further assist the 
appellant in obtaining these outstanding records.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a 
one-way street).  The RO updated the appellant's VA treatment 
records in the file from February 2005 to July 2008, then 
transferred the file for October 2008 VA psychiatric and 
neurological examinations.  The Board concludes that the 
instruction of the July 2008 remand have been completed to the 
extent possible.  See Stegall, supra.  Further remand for 
additional development is not warranted.  

The Board also concludes VA's duty to assist has been satisfied 
generally.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration records 
have been associated with the file.  As discussed above, the 
appellant's records from his last employer have not been obtained 
due to the appellant's failure to provide an authorized release 
form.  The Board concludes that the duty to assist in obtaining 
records has been satisfied.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations most 
recently in 2008.  The appellant has not provided any recent 
treatment records specifically for this condition (other than at 
VA and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination in 
this case is adequate upon which to base a decision.

The appellant's representative submitted an April 2008 letter 
requesting certain evidence be acquired for the file, including 
the appellant's VA treatment records, SSA records, any private 
medical records, the appellant's employment records and provision 
of a VA examination with a psychiatrist or psychologist that had 
not previously seen the appellant and a social and industrial 
survey.  These arguments were reiterated in a June 2010 letter 
from the attorney.

The RO did acquire the appellant's VA treatment records.  The 
appellant's SSA records had previously been associated with the 
claims file.  The appellant did not identify any outstanding 
private medical records and did not complete an authorized 
release form to obtain his employment records.  As discussed 
above, the appellant's records from his last employer have not 
been obtained due to the appellant's failure to provide an 
authorized release form.  

The appellant was also provided a pair of VA examinations in 
October 2008 to evaluate his current functioning.  The Board did 
not require a psychiatrist or psychologist who had not previously 
seen the appellant in the remand in this case and the RO did not 
specify that in the examination request.  There is no indication 
in the file that a previous examination was improperly conducted 
or that bias played a part in a prior rating.  The Board is 
satisfied with the examinations as performed.  Finally, the Board 
remanded for an evaluation of the appellant's symptoms in light 
of concomitant psychiatric disorders.  The Board did not require 
a social and industrial survey.  The Board considers the 
evaluation performed to describe the appellant's symptoms 
adequately for ratings purposes, as discussed above.  The 
appellant's representative has made no argument as to why a 
social and industrial survey would be superior or provide for a 
better picture of the appellant's current level of functioning.  
The Board considers the additional requests made by the 
appellant's representative to either be duplicative of the 
Board's instructions or superfluous to the development actually 
conducted.  

The Board also disagrees with the attorney's assertions that the 
October 2008 examinations were inadequate.  First, as to the 
assertion that the examinations were inadequate as they did not 
include review of the missing employment records, the records are 
missing because the appellant has not authorized VA to request 
them.  Nothing further can be done in this respect.  Second, 
contrary to the attorney's assertions, the examiners did provide 
rationales for the conclusions reached.  Both examiners reviewed 
the VA claims files.  The psychiatric examination details the 
appellant's subjective complaints and the objective findings.  
After the diagnoses section, the examination report continues for 
more than another page as the examiner addressed the specific 
questions raised in this case.

For all the above reasons, the Board finds that the duty to 
assist has been adequately discharged.  As there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Finally, the Board would also like to emphasize that all due 
process concerns were satisfied.  In May 2009, the appellant's 
private attorney requested copies of documents and evidence added 
to the file subsequent to the February 2008 Joint Motion for 
Remand.  Those documents were provided to him in December 2009 as 
shown by the RO's letter.  In December 2009, the RO returned the 
case to the Board for further consideration.  In February 2010, 
the appellant's private attorney inquired as to the status of the 
claim, stating that he had not received notice the case had been 
certified to the Board.  Review of the RO's December 2010 
notification letter did not reflect a copy was sent to the 
attorney.  In March 2010, the Board notified the attorney that 
the appellant's case had been returned to the Board, and, since 
the attorney had not received a copy of the notification letter, 
a copy was provided to him.  In reply, the attorney requested an 
extension of 60 days to submit legal argument and he also 
requested copies of any documents added to the file since the RO 
had last satisfied his document request in December 2009.  In May 
2010, the attorney was notified that the only document added to 
the file since his prior request was the RO's December 2009 
letter, and his request for an extension of time was granted.  In 
June 2010, the attorney submitted additional argument in the 
appellant's case.  The substance of those arguments is addressed 
above.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increase in the 50 percent evaluation currently 
assigned for schizophrenia is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


